                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  GARY L. MERCHANT,
                                                  Case No. 1:17-cv-524-BLW

         Plaintiff,                               MEMORANDUM DECISION AND
                                                  ORDER
         v.

  CORIZON, L.L.C., JOHN MIGLIORI,
  M.D., IDAHO DEPARTMENT OF
  CORRECTIONS, WARDEN KEITH
  YORDY, AND JOHN/JANE DOES I-X
  WHOSE TRUE IDENTITIES ARE
  PRESENTLY UNKNOWN,

         Defendants.



                                   INTRODUCTION

       The Court has before it a motion to dismiss filed by defendants and a motion to

amend filed by plaintiff Merchant. The motions are fully briefed and at issue. For the

reasons expressed below, the Court will grant in part both motions.

                                    BACKGROUND

       Plaintiff Merchant, an inmate at the Idaho State Correctional Institution, alleges

that his leg had to be amputated after it became severely infected due to the defendant’s

deliberate indifference. Merchant has sued (1) the Idaho Department of Corrections

(IDOC); (2) Warden Keith Yordy; (3) Corizon, a private corporation in contract with the

State of Idaho to provide medical services to inmates; and (4) two treating physicians



MEMORANDUM DECISION AND ORDER - 1
who were Corizon employees. Merchant’s original complaint contained claims (1) under

§ 1983; (2) for medical malpractice; and (3) for negligent training and supervision.

       That original complaint contained several errors that prompted two of the

defendants – IDOC and Warden Yordy – to file the motion to dismiss that is now before

the Court. Merchant responded with a motion to amend, correcting some of those errors.

For example, Merchant’s original complaint contained a medical malpractice claim

against IDOC and Warden Yordy, a claim that Merchant now concedes is improper, and

he drops it from his proposed amended complaint.

       While the defendants acknowledge the liberal policy allowing amendments at this

early stage of the litigation, they point out that Merchant’s motion failed to attach the

proposed amended complaint. Merchant has now corrected that problem.

       The defendants argue next that the proposed amendments carry through a flaw

from the original complaint: They continue to seek monetary damages against IDOC,

and against Warden Yordy in his official capacity. These claims are barred by the

Eleventh Amendment and must be dismissed. Kentucky v. Graham, 473 U.S. 159, 166

(1985).

       A plaintiff may seek declaratory or injunctive relief against a state entity such as

IDOC or Warden Yordy in his official capacity, but Merchant has not included any such

claim either in his original complaint or in his proposed amendments. Thus, IDOC must

be dismissed as a party defendant, and all claims against Warden Yordy in his official

capacity must likewise be dismissed.



MEMORANDUM DECISION AND ORDER - 2
       Merchant’s proposed amendments also seek to add a claim against Warden Yordy

in his individual capacity for negligent training and supervision. Merchant’s allegations

in this claim do not mention § 1983, and so the Court assumes that this claim is based

entirely on Idaho law. Neither party has briefed the requirements of Idaho law on this

claim, and so the Court will not resolve whether Merchant’s allegations address the

elements of this claim. Instead, defendants argue that the proposed amendments fail to

contain any allegations specifically explaining how Warden Yordy is responsible for

deficient training and supervision. But the proposed amendments – liberally read as the

Court is required to do – allege that Warden Yordy imposed a policy of cutting costs,

hiring unqualified medical staff, and adopting deficient training and supervision

programs. Those allegations are specific enough to satisfy the particularity requirements.

       For all of these reasons, the Court will grant in part both the motion to amend and

the motion to dismiss. Merchant shall file his proposed amended complaint after striking

all allegations against IDOC and all allegations against Warden Yordy in his official

capacity. In addition, Merchant shall strike any claims for medical malpractice against

Warden Yordy in his individual capacity.

                                         ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to amend

(docket no. 27) and the motion to dismiss (docket no. 19) are GRANTED IN PART AND

DENIED IN PART. Merchant shall file his proposed amended complaint after striking



MEMORANDUM DECISION AND ORDER - 3
all allegations against IDOC and all allegations against Warden Yordy in his official

capacity. In addition, Merchant shall strike any claims for medical malpractice against

Warden Yordy in his individual capacity.



                                                DATED: November 5, 2018


                                                _________________________
                                                B. Lynn Winmill
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
